In the

                  United States Court of Appeals
                              For the Seventh Circuit
                                   __________

No.  09‐2264

IN RE:

         UNITED STATES OF AMERICA,

                                                                           Petitioner.

                                    __________

                      Petition for Writ of Mandamus
                  from the Eastern District of Wisconsin.
             No. 2:05‐cr‐00145‐JPS‐1‐‐J.P. Stadtmueller, Judge.

                                    __________

                                  JULY 10, 2009*

                                    __________


         Before RIPPLE, ROVNER and WOOD, Circuit Judges.

         RIPPLE, Circuit Judge.  The United States (“the Government”) has
filed  this  petition  for  a  writ  of  mandamus  seeking  the  recusal  of  the
respondent  district  judge  currently  presiding  over  a  criminal  action
pending in the United States District Court for the Eastern  District of
Wisconsin.  Because the Government has established that a reasonable,
well‐informed observer might question the  impartiality of the district

         *
            This opinion is being released initially in typescript form.
No. 09‐2264                                                                 Page 2

judge, we must grant the requested writ, disqualifying the judge from
presiding  over the proceeding and requiring that he vacate all orders
entered since the filing of the recusal motion in the district court.



                                         I

                               BACKGROUND

                                        A.

        In  January  2003,  Rashid  A.  Salahuddin  failed  to  return  to  a
corrections facility while he was on work‐release.  Local authorities in
Milwaukee,  Wisconsin,  obtained  an  escape  warrant  and  searched  for
Mr. Salahuddin in the home of his estranged wife, where he may have
been  living  at  the  time.    During  the  course  of  the  search,  the  officers
discovered  two  guns  in  a  bedroom  closet,  but  they  did  not  find  Mr.
Salahuddin.  The next day, they returned, found Mr. Salahuddin and
placed  him  under  arrest.    Before  the  officers  were  able  to  administer
Miranda warnings, Mr. Salahuddin stated that there were two guns in the
closet of the bedroom where the guns had been found the previous day.

        Mr. Salahuddin was charged in state court with being a felon in
possession of a firearm.  Later that month, a state court commissioner
dismissed the case for lack of probable cause on the ground that there
was insufficient evidence connecting the guns to Mr. Salahuddin.  The
state  appealed,  arguing  that  Mr.  Salahuddin’s  statement  indicated  an
ability to possess the guns.  The state court disagreed, however, and, in
April 2003, affirmed the commissioner’s dismissal of the case. 

       More  than  two  years  later,  in  June  2005,  a  federal  grand  jury
indicted Mr. Salahuddin on one count of being a felon in possession of a
firearm in violation of 18 U.S.C. § 922(g)(1).  The case was assigned to
No. 09‐2264                                                                        Page 3

Judge Clevert.  Shortly thereafter, the parties began plea negotiations.
The assistant United States attorney prosecuting the case suggested in a
letter  to  Mr.  Salahuddin’s  attorney  that  Mr.  Salahuddin  would  not
qualify as an armed career criminal and therefore would not be subject
to  the  fifteen‐year  mandatory  minimum  sentence.    See  18  U.S.C.  §
924(e)(1).  According to the prosecutor’s letter, Mr. Salahuddin’s criminal
history  included  juvenile  convictions  for  resisting  or  obstructing  an
officer, receiving stolen property, possession of a controlled substance
and three separate incidents of burglary.  He also had adult convictions
for armed robbery (for which he had been imprisoned for almost eight
years),  being  a  felon  in  possession  of  a  firearm,  carrying  a  concealed
weapon, possession of marijuana and escape.  The assistant United States
attorney calculated Mr. Salahuddin’s advisory guideline range as 46‐57
months’ imprisonment, but also advised Mr. Salahuddin that “the judge
will ultimately decide the defendant’s criminal history score.”  R.20, Att.
1.1  Mr. Salahuddin elected to plead guilty.  At the change of plea hearing,
Mr.  Salahuddin  hesitated  when  the  court  explained  that,  by  pleading
guilty,  he  could  no  longer  challenge  the  admissibility  of  the
Government’s evidence against him as the fruits of an unlawful search.
Mr. Salahuddin decided at that time to plead not guilty.  Judge Clevert
set  the  matter  for  trial,  but,  only  days  later,  Mr.  Salahuddin  again
changed his mind and entered a guilty plea.

       After the change of plea hearing, but shortly before the sentencing
hearing,  the  Government  altered  its  position  and  informed
Mr. Salahuddin that it now believed he did qualify as an armed career
criminal.  Mr. Salahuddin then moved to withdraw his plea, which the
Government opposed.  Judge Clevert granted Mr. Salahuddin’s motion




         1
          Citations  to  the  record  are  to  the  district  court’s  docket  available  on
CM/ECF.  There is no record on appeal.
No. 09‐2264                                                                       Page 4

to withdraw his plea and, in the same order, recused himself from further
participation in the case.

        The matter was reassigned to Chief Judge Randa.  Although the
deadline for filing pretrial motions had expired, Mr. Salahuddin moved
in March 2006 for leave to file instanter two motions to suppress both the
guns and statements he allegedly had made.  The motions were referred
to Magistrate Judge Goodstein who, reasoning that the delay in filing the
suppression motions resulted from the dispute over the applicability of
the  armed  career  criminal  statute,  concluded  that  “in  the  interests  of
justice” the motions should be entertained.  R.39 at 3.  The Government
sought  review  of  that  order  in  the  district  court.  Chief  Judge  Randa
concluded  in  May  2006  that  Mr.  Salahuddin  had  not  met  the  “good
cause”  requirement  of  Federal  Rule  of  Criminal  Procedure  12(e)  and,
therefore, reversed the magistrate judge’s decision.2

        After  a  two‐day  trial  in  August  2006,  Mr.  Salahuddin  was
convicted  of  being  a  felon  in  possession  of  a  firearm.    See  18  U.S.C.  §
922(g)(1).  Mr. Salahuddin’s post‐trial motions for a judgment of acquittal
and for a new trial were denied, and Chief Judge Randa sentenced him
to 180 months’ imprisonment; the sentence was the mandatory minimum
for  career  criminals  sentenced  under  18  U.S.C.  §  924(e)  and  also  was
below the advisory guidelines range. 

       Mr. Salahuddin appealed to this court.  He argued that the district
court should have entertained his motions to suppress.  We agreed and


         2
            Around the same time, the Government petitioned for Mr. Salahuddin’s
pretrial  bond  to  be  revoked.    This  matter  was  heard  before  Magistrate  Judge
Callahan, who agreed with the Government that Mr. Salahuddin’s failure to return
home, as required by the conditions of his release, necessitated the revocation of his
bond.    Mr.  Salahuddin  did  not  challenge  the  petition  for  detention,  and  he  was
remanded into custody.
No. 09‐2264                                                                       Page 5

held that it was “incongruous to permit a defendant to withdraw a guilty
plea and go to trial while not permitting him to litigate the admissibility
of significant evidence.”  United States v. Salahuddin, 509 F.3d 858, 862 (7th
Cir.  2007).    We  remanded  the  case  with  instructions  to  hear  the
suppression motions and, if they were found to be meritorious, to order
a new trial.

                                            B.

        On  remand,  the  motions  were  referred  to  Magistrate  Judge
Goodstein,  who  recommended  that  the  motions  be  denied  in  their
entirety.  Mr. Salahuddin objected to the magistrate judge’s report and
recommendation, and the Government filed a response.  However, before
the  district  court  issued  a  ruling  on  the  report  and  recommendation,
Chief Judge Randa sua sponte recused himself under Circuit Rule 36.3  The
case  was  reassigned  to  the  respondent  district  judge  (hereinafter  “the
Judge”).




         3
             Circuit Rule 36 provides in relevant part:  “Whenever a case tried in a
district court is remanded by this court for a new trial, it  shall be reassigned by the
district court for trial before a judge other than the judge who heard the prior trial
unless the remand order directs or all parties request that the same judge retry the
case. . . .” Circuit Rule 36.  It is not immediately clear whether this rule required
Chief  Judge  Randa  to  recuse  himself  before  ruling  on  the  suppression  motions.
Although  the  rule  requires  cases  remanded  for  new  trials  to  be  reassigned,  this
court’s opinion only conditionally directed a new trial, which would be necessary
only  if  the  district  court  first  concluded  that  Mr.  Salahuddin’s  arguments  were
meritorious.  Orders directing the district court to undertake further proceedings are
routinely heard by the district judge who entered the order that was the subject of
the appeal.  Chief Judge Randa probably could have, consistent with Circuit Rule
36, heard the suppression motions and, if necessary, ordered the case reassigned if
he concluded that a new trial was warranted.
No. 09‐2264                                                             Page 6

        The  Judge  reviewed  the  report  and  recommendation,  and  he
called a meeting in chambers on October 9, 2008, with then‐United States
Attorney  Steven  M.  Biskupic  and  Federal  Defender  Daniel  W.  Stiller.
Assistant United States Attorney Gordon P. Giampietro and Associate
Federal  Defender  Nancy  Joseph,  who  were  the  attorneys  actually
litigating the case, were not invited.  No court reporter was present, and
no meeting minutes are reflected on the district court’s docket.  The Judge
began  by  telling  Mr.  Biskupic  and  Mr.  Stiller  that  he  would  not  hear
discussion, comment or response from either of them.  According to the
parties’ submissions, the Judge then recounted the procedural history of
the  case  and  reminded  the  office  heads  that,  before  the  confusion
surrounding application of the armed career criminal statute, both parties
had preferred to resolve the case with a plea bargain.  The Judge also
suggested that his pending ruling on the motions to suppress would not
satisfy either party and recommended that they consult with the assigned
attorneys  to  explore  the  possibility  of  resolving  the  case  without
additional litigation.

        The Government adds that, in discussing the procedural history
of the case, the Judge suggested that there was “an awful lot of blame to
be  spread  around  for  what  he  considered  to  be  a  total  breakdown  of
justice.”  Pet. 4.  The Government states that the Judge mentioned the
length of time that had passed between Mr. Salahuddin’s arrest by state
authorities  and  the  commencement  of  his  federal  prosecution  and
questioned  why  the  case  was  accepted  for  federal  prosecution  at  all,
given that the qualifying conviction for armed career criminal status was
an armed robbery Mr. Salahuddin had committed while a juvenile (he
had been waived into adult court).  The Government further recites that
the Judge said the case should be resolved without further litigation and
that he recommended that the parties agree to a guilty plea to a false‐
statement  count  (which  carries  a  ten‐year  statutory  maximum,  as
opposed  to  the  fifteen‐year  statutory  minimum  under  §  924(e)),
recognizing  that  Mr.  Salahuddin  would  have  to  waive  the  statute  of
No. 09‐2264                                                                  Page 7

limitations.4  The Government submits that the Judge suggested in the
alternative  that  the  case  be  sent  back  to  state  court.    Finally,  the
Government suggests that, although the Judge recognized that he should
not  be  involved  in  plea  negotiations,  he  opined  that  this  was  an
“extremely rare” case that needed to be addressed “at the top”; that he
was disturbed that there were 100 docket entries in a one‐count gun case;5
that if the case were to go forward there may be another appeal; that the
case was “an embarrassment to the justice system;” and that he would
recuse himself if requested.  Pet. 5.  Neither the Judge nor Mr. Salahuddin
challenges the accuracy of the Government’s recitation of these additional
facts.

       Eleven days later, on October 20, 2008, the Government moved for
the Judge’s recusal pursuant to 28 U.S.C. § 455(a).  On January 5, 2009,
the Government inquired as to the status of the case.  Three days later,
the  Judge  issued  an  order  adopting  in  part  the  report  and
recommendation of the magistrate judge.  He granted Mr. Salahuddin’s
motions to suppress statements, denied the motion to suppress the gun,
ordered a new trial and denied the Government’s motion for recusal.
The portion of the order denying the recusal motion reads in its entirety:

        There remains but one additional matter ‐ a recusal motion filed
        by the government.  The motion followed a joint meeting between
        the court and counsel for the parties as more fully detailed in an



        4
           This account is corroborated by the Judge’s order of April 10, 2009, which
denied the Government’s motion for reconsideration of its request for recusal.  See
R.117 at 5 n.1. (stating that “the court thought it prudent to suggest an alternative
disposition  under  an  otherwise  appropriate  statute  that  would  not  trigger
application of the enhancement”).

        5
           This concern also is corroborated by comments in the Judge’s order of
January 8, 2009, denying the Government’s motion for recusal.  R.107 at 1.
No. 09‐2264                                                               Page 8

       earlier  footnote.    To  be  sure,  on  its  face  the  motion  represents
       nothing  more  than  an  ill‐considered,  poorly‐disguised,
       preemptive collateral attack, albeit through the convenience of
       forum  shopping,  on  the  wisdom  of  the  court’s  decision
       announced today.  The motion is denied.

R.107 at 30‐31.  The earlier footnote explains that:

       The court was prepared to issue its decision on de novo review of
       the magistrate’s recommendations on October 10, 2008.  As part
       of  its  review,  the  court  took  note  of  the  troubling  procedural
       history of this case and the ever‐mounting commitment of limited
       prosecution,  defense,  and  judicial  resources  that,  when  taken
       together, have become prohibitively expensive and certainly less
       cost effective to taxpayer interests.  Thus, the confluence of these
       factors together with the interests of justice more than suggest that
       the  court  and  counsel  for  the  parties  make  a  good  faith  effort
       toward  resolution  of  the  case  without  the  necessity  of  further
       litigation.  Toward that end, on October 9, 2008, the court met in
       chambers  with  the  Federal  Defender,  Daniel  Stiller,  and  the
       United States Attorney, Steven Biskupic, to explain that the court
       had  completed  its  review  of  the  magistrate’s  recommendation
       and,  without  further  elaboration,  indicated  that  neither  side
       would be happy with the court ruling since litigation in the case
       would likely continue unabated.  The court then provided counsel
       with additional relevant background facts leading to the court’s
       recommendation that the parties explore potential alternatives to
       the current charge.  The court concluded by stating that it would
       withhold release of today’s ruling for a reasonable period of time
       so as to provide the parties with a safe harbor within which to
       consider an alternative disposition.

R.117 at 2 n.1.
No. 09‐2264                                                            Page 9

       Two  weeks  later,  the  Government  filed  a  motion  for
reconsideration; it contended that the October 9, 2008 meeting violated
Federal Rule of Criminal Procedure 11 and that the Judge’s comments,
both  during  the  meeting  and  in  his  order,  called  into  question  his
impartiality.  At the final pretrial conference, the district court did not
rule on the motion for reconsideration, but did invite the United States
to respond to Mr. Salahuddin’s waiver of recusal, which Mr. Salahuddin
had filed in response to the Government’s motion for reconsideration.
The  Government  declined  to  do  so  on  the  ground  that,  under  In  re
National Union Fire Insurance Co., 839 F.2d 1226, 1231 (7th Cir. 1988), it
was inappropriate for the court to solicit the parties’ views on recusal.  

         The  Judge  denied  the  motion  for  reconsideration  on  April  10,
2009.    He  reasoned  that  he  did  not  violate  Federal  Rule  of  Criminal
Procedure  11  for  three  reasons:    (1)  Neither  the  Government  nor  Mr.
Salahuddin proposed or reached a plea agreement; (2) The discussion
was  with  the  United  States  Attorney  and  Federal  Defender,  not  the
attorneys  litigating  the  case  (although  the  Judge  acknowledged  that
otherwise it might be considered a “classic negotiation session”); and (3)
The  rule  protects  the  defendant,  not  the  Government,  from  judicial
coercion.  The Judge further held that recusal was not necessary because
Mr. Salahuddin had waived recusal, because neither the denial of the
Government’s  motion  nor  comments  made  in  judicial  rulings  were  a
basis for recusal, and because the October 9 meeting did not amount to
interference with the Government’s prosecutorial function.

        Trial was set for May 18, 2009.  On May 12, the Government filed
in the district court a motion to stay proceedings pending a petition for
writ of mandamus in this court.  The next day, the Government filed in
this court a petition for a writ of mandamus and a motion to stay district
court proceedings pending resolution of the petition.  The Government
requests a writ of mandamus directing the Judge to recuse himself from
the case and vacate all orders entered after October 20, 2008, when the
No. 09‐2264                                                                       Page 10

Government filed its motion for recusal.  Both this court and the district
court  granted  motions  to  stay  the  proceedings.    We  ordered  Mr.
Salahuddin to respond and invited a response from the Judge.  Those
responses have now been filed.



                                            II

                                    DISCUSSION

       In  considering  a  petition  for  a  writ  of  mandamus  seeking  the
disqualification  of  a  district  judge,  we  review  that  judge’s  denial  of  a
recusal motion de novo.  Hook v. McDade, 89 F.3d 350, 353‐54 (7th Cir.
1996).

                                            A.

        The All Writs Act, 28 U.S.C. § 1651, permits courts created by Act
of Congress to “issue all writs necessary or appropriate in aid of their
respective  jurisdictions  and  agreeable  to  the  usages  and  principles  of
law.”  28 U.S.C. § 1651(a).  See generally United States v. Denedo, 120 S. Ct.
2213, 2220‐22 (2009).  Courts of appeals traditionally have employed the
writ of mandamus to confine a district court to the “lawful exercise of its
prescribed jurisdiction.”  See Cheney v. United States Dist. Court, 542 U.S.
367, 380 (2004) (quoting Roche v. Evaporated Milk Ass’n, 319 U.S. 21, 26
(1943)).  We have held that a petition for writ of mandamus under the All
Writs Act, 28 U.S.C. § 1651(a), is the proper‐‐indeed the only‐‐means of
reviewing  a  district  court’s  denial  of  a  motion  for  recusal.6    The


         6
            See, e.g., In re United States, 398 F.3d 615, 617 (7th Cir. 2005); United States
v. Boyd, 208 F.3d 638, 645 (7th Cir. 2000); In re Hatcher, 150 F.3d 631, 637 (7th Cir.
1998); United States v. Horton, 98 F.3d 313, 316‐17 (7th Cir. 1996); Hook v. McDade, 89
                                                                           (continued...)
No. 09‐2264                                                                              Page 11

Government’s  petition  is  therefore  the  appropriate  means  of  seeking
review  in  this  court  of  the  district  court’s  denial  of  the  Government’s
motion for recusal.

        Section 455(a) of the Judicial Code provides:  “Any justice, judge,
or magistrate judge of the United States shall disqualify himself in any
proceeding in which his impartiality might reasonably be questioned.”
28 U.S.C. § 455(a).  The Supreme Court has explained that “‘[t]he goal of
section 455(a) is to avoid even the appearance of partiality.’”  Liljeberg v.
Health Serv. Acquisition Corp., 486 U.S. 847, 860 (1988) (quoting Hall v.
Small Bus. Admin., 695 F.2d 175, 179 (5th Cir. 1983)).  Accordingly, we
have  required  recusal  “whenever  there  is  ‘a  reasonable  basis’  for  a
finding of an ‘appearance of partiality under the facts and circumstances’
of the case.”  PepsiCo, Inc. v. McMillen, 764 F.2d 458, 460 (7th Cir. 1985)
(quoting SCA Servs., Inc. v. Morgan, 557 F.2d 110, 116 (7th Cir. 1977)).
Recusal is required when a “reasonable person perceives a significant
risk that the judge will resolve the case on a basis other than the merits.”
In re Mason, 916 F.2d 384, 385 (7th Cir. 1990); Nat’l Union Fire Ins. Co., 839
F.2d at 1229.7  

       Of  course,  needless  recusals  exact  a  significant  toll;  judges
therefore  should  exercise  care  in  determining  whether  recusal  is


         6
          (...continued)
F.3d 350, 354 n.2 (7th Cir. 1996); In re Mason, 916 F.2d 384, 385 (7th Cir. 1990); Taylor
v. O’Grady, 888 F.2d 1189, 1201 (7th Cir. 1989); United States v. Balistrieri, 779 F.2d
1191, 1204‐05 (7th Cir. 1985); SCA Servs., Inc. v. Morgan, 557 F.2d 110, 117‐18 (7th Cir.
1977); but see Boyd, 208 F.3d at 649‐50 (Ripple, J., dissenting) (noting that this position
is in tension with two decisions by the Supreme Court and has not been followed
by other courts of appeals).

         7
               See  also  Cheney  v.  United  States  District  Court,  541  U.S.  913,  924  (2004)
(Scalia, J., in chambers); Microsoft Corp. v. United States, 530 U.S. 1301, 1302 (2000)
(statement of Rehnquist, C.J.).
No. 09‐2264                                                                       Page 12

necessary,  especially  when  proceedings  already  are  underway.    “[A]
change of umpire mid‐contest may require a great deal of work to be re‐
done . . . and facilitate judge‐shopping.”  Nat’l Union Fire Ins. Co., 839 F.2d
at 1229 (citation omitted).  

                                            B.

        Mr.  Salahuddin  submits  that  the  Government’s  petition  is
untimely.  He suggests that this court requires litigants to petition for
mandamus  “immediately  after  a  judge  grants  or  denies  a  motion  for
recusal.”  Salahuddin Br. at 8 (citing United States v. Horton, 98 F.3d 313
(7th  Cir.  1996),  and  United  States  v.  Balistrieri,  779  F.2d  1191  (7th  Cir.
1985)).    Here,  the  district  court  denied  the  Government’s  motion  for
recusal on January 8, 2009, and the Government did not file this petition
until May 12, 2009, four months after the motion was denied and one
month after the motion for reconsideration was denied. 

         We cannot accept this submission.  The time during which the
Government sought reconsideration of the district court’s order denying
its  motion  for  recusal  should  not  be  considered  in  determining  the
timeliness of the petition.8  Mr. Salahuddin suggests no reason why the
rule should be otherwise, and, indeed, there are significant benefits in
excluding  that  period.    Most  importantly,  there  is  significant  judicial
economy in not requiring a party to file a petition for writ of mandamus
in  the  court  of  appeals  while  the  district  court  reconsiders  its  earlier
denial.  This approach gives the district court adequate time to reflect on
its  order  and,  if  necessary,  correct  its  own  error  before  another  court
becomes involved.  Both the parties and the court of appeals are spared



         8
             Neither  the  All  Writs  Act,  28  U.S.C.  §  1651(a),  nor  Federal  Rule  of
Appellate Procedure 21, provides a specific time frame within which all petitions for
writ of mandamus must be filed.
No. 09‐2264                                                                       Page 13

the burden of an additional round of litigation.9  Requiring the petition
to  be  filed  any  earlier  would  accomplish  very  little;  indeed,  in  most
instances this court would withhold judgment until the district court had
ruled on the motion to reconsider.

         Here,  the  Government’s  petition  was  filed  more  than  a  month
after the district court denied its motion to reconsider.  Mr. Salahuddin
suggests that this delay does not comport with this court’s requirement
that a petition for a writ of mandamus to compel the recusal of a district
judge must be made “immediately” or not at all.  Horton, 98 F.3d at 316‐
17; Balistrieri, 779 F.2d at 1205.  Read in context, however, these cases
simply stand for the proposition, well‐established in this circuit, that a
motion for recusal under section 455(a) must be made before trial; after
trial, the damage to the public perception of the judicial system already
has been done, and the party may not then seek relief because the simple
appearance of partiality is, at most, harmless error.10

       Rather than turning on the term “immediately,” our cases have
taken  a  fact‐specific,  pragmatic  approach  in  determining  whether  a
petition seeking recusal is timely.  We have examined the prejudice to
any  other  party  or  to  the  district  court  caused  by  the  delay  and  have


         9
            Cf. United States v. Dieter, 429 U.S. 6, 8 (1976) (per curiam) (noting that
deferring appellate consideration until disposition of a petition for rehearing saves
time  and  reduces  the  burden  on  appellate  courts  by  “giving  district  courts  the
opportunity promptly to correct their own alleged errors”); Divane v. Krull Elec. Co.,
194 F.3d 845, 850 (7th Cir. 1999) (explaining that Federal Rule of Civil Procedure
59(e) allows district courts to correct their own errors, thus avoiding “unnecessary
appellate  procedures”  (quoting  Moro  v.  Shell  Oil  Co.,  91  F.3d  872,  876  (7th  Cir.
1996))). 

         10
             See United States v. Ruzzano, 247 F.3d 688, 694 (7th Cir. 2001); United States
v. Troxell, 887 F.2d 830, 833 (7th Cir. 1989) (collecting cases); N.Y. City Hous. Dev.
Corp. v. Hart, 796 F.2d 976, 978‐79 (7th Cir. 1986) (per curiam).
No. 09‐2264                                                                 Page 14

examined the amount of work that the delay would cause the new judge
to redo.  See Nat’l Union Fire Ins. Co., 839 F.2d at 1232.  Here, neither the
Judge nor Mr. Salahuddin have suggested any prejudice caused by the
time it has taken the Government to file its petition.  Since denying the
Government’s motion for recusal, the Judge has issued, in addition to the
denial  of  the  Government’s  motion  for  reconsideration  and  the  order
staying proceedings pending this petition, only a handful of orders, most
of which concern scheduling.  The Judge did rule on the major issue on
remand, the suppression motions, after the Government filed its motion
for recusal.  However, the Judge’s decision to resolve all the suppression
motions in the same order as the denial of the recusal motion cannot be
attributed to the Government.  Any delay attributable to the Government
would not require significant work to be redone by a new judge.  

        Moreover, the Government has given a significant reason for the
four‐week  intermission  between  the  denial  of  its  motion  for
reconsideration  and  the  filing  of  this  petition.    The  United  States
Attorney’s office was required, under the policies of the Department of
Justice, to obtain the permission of the Solicitor General before filing the
petition for a writ of mandamus.11  See United States Attorneys’ Manual,
§ 2‐2.124.  The petition was filed the day after permission was received.
While this requirement necessarily slows the progress of a case, it has
long been recognized as a salutary device to ensure that governmental
litigation is conducted in a manner consonant with national norms rather
than provincial priorities.




        11
             This reason is mentioned in footnote 1 of the motion for stay, but not in
the petition for a writ of mandamus.
No. 09‐2264                                                                   Page 15

                                          C.

      We now turn to the merits of the Government’s submission.  At
bottom,  this  matter  requires  that  we  decide  one  fundamental  issue:
whether a reasonable, well‐informed observer could question the Judge’s
impartiality.  See, e.g., Hatcher, 150 F.3d at 637.12  

        In answering this question, we must examine carefully the nature
of the Judge’s meeting with the heads of the two governmental offices
involved.  The Judge called an off‐the‐record meeting with the United
States Attorney and the Federal Defender.  This manner of proceeding in
a  federal  criminal  matter  is  indeed  unusual  and  necessarily  raises
substantial  concerns  in  the  mind  of  any  well‐informed  observer.    We
must take special note of the fact that no record was taken of the meeting.
In other contexts, this and other courts have pointed out the need to make
a record whenever substantive discussions take place between court and
counsel, and we see no reason to exempt the present situation from that
admonition.13    Indeed,  the  extraordinary  nature  of  this  meeting,


        12
            This is an objective standard.  Hook, 89 F.3d at 353‐54.  In denying the
motion for reconsideration, the Judge suggested that the fact that Mr. Salahuddin
did not desire his recusal demonstrates that such a standard has been met.  We
respectfully disagree.  Mr. Salahuddin is not an impartial observer.  The Judge’s
view of the future course of this prosecution clearly was favorable to the defendant.

        13
             See United States v. Head, 927 F.2d 1361, 1376 (6th Cir. 1991) (observing
that the parties’ divergent recollections of what occurred during an off‐the‐record
presentence conference demonstrated the  the “serious dangers of such discussions
off the record” and, “[b]ecause of the uncertainties attendant to this procedure,”
remanding “with directions to afford a full opportunity to defendant to address
those parts of the sentencing” affected by the in‐chambers conference); cf. Maltby v.
Winston, 36 F.3d 548, 561 n.18 (7th Cir. 1994) (noting that “it is the responsibility of
the district court, if it conducts the instruction conference without a court reporter,
                                                                        (continued...)
No. 09‐2264                                                                       Page 16

evidenced by the Judge’s initial willingness to disqualify himself, should
it  be  requested,  and  his  recognition  that  such  a  proceeding  was
extraordinary, should have made the need to memorialize the event even
more obvious to the participants. 

         The substance of the discussion at the meeting convinces us that
the Judge misapprehended the limits of his authority.  The parties agree
that,  at  the  October  9  meeting,  the  Judge  suggested  a  specific  plea
bargain.    This  participation  was  clearly  violative  of  the  specific
prohibition in the Federal Rules of Criminal Procedure that forbids the
court from becoming involved in plea negotiations.  See Fed. R. Crim. P.
11(c)(1).14  As the Fifth Circuit has noted, “such involvement ‘is likely to


        13
          (...continued)
to provide the parties with an opportunity to specifically object to jury instructions
on the record”); United States v. Gallo, 763 F.2d 1504, 1532 (6th Cir. 1985) (holding
that the defendant had waived violations of Court Reporters Act but noting that the
“safe course” was to “let the reporter record what takes place” during side bars).

        14
            Federal Rule of Criminal Procedure 11(c)(1) states:

        (c) Plea Agreement Procedure.

                 1) In General.  An attorney for the government and the defendant’s
                 attorney, or the defendant when proceeding pro se, may discuss
                 and reach a plea agreement. The court must not participate in these
                 discussions. If the defendant pleads guilty or nolo contendere to
                 either  a  charged  offense  or  a  lesser  or  related  offense,  the  plea
                 agreement may specify that an attorney for the government will: 

                           (A) not bring, or will move to dismiss, other charges; 

                           (B)  recommend,  or  agree  not  to  oppose  the  defendantʹs
                           request, that a particular sentence or sentencing range is
                                                                           (continued...)
No. 09‐2264                                                                      Page 17

impair  the  trial  court’s  impartiality.    The  judge  who  suggests  or
encourages  a  particular  plea  bargain  may  feel  a  personal  stake  in  the
agreement . . . and may therefore resent the defendant who rejects his
advice.’”  United States v. Miles, 10 F.3d 1135, 1139 (5th Cir. 1993) (quoting
United States v. Adams, 634 F.2d 830, 840 (5th Cir. 1981)) (omissions in
original).  We have expressed the same view in United States v. Kraus, 137
F.3d 447, 452 (7th Cir. 1998), when we wrote that “[e]xcluding the judge
from the plea discussions thus serves three purposes:  it minimizes the
risk that the defendant will be judicially coerced into pleading guilty, it
preserves the impartiality of the court, and it avoids any appearance of
impropriety.”  The judge who advocates a particular plea bargain may
resent the government for disagreeing.15  

         Here  we  must  conclude  that  the  Judge  did  more  than  simply
participate in a plea bargain.16  He questioned the Government’s decision


        14
          (...continued)
                           appropriate or that a particular provision of the Sentencing
                           Guidelines, or policy statement, or sentencing factor does
                           or does not apply (such a recommendation or request does
                           not bind the court); or 

                           (C) agree that a specific sentence or sentencing range is the
                           appropriate  disposition  of  the  case,  or  that  a  particular
                           provision  of  the  Sentencing  Guidelines,  or  policy
                           statement,  or  sentencing  factor  does  or  does  not  apply
                           (such a recommendation or request binds the court once
                           the court accepts the plea agreement). 

        15
            Because of the distinct possibility of such resentment, the Rule is violated
even when no plea negotiation actually takes place.  See United States v. Baker, 489
F.3d 366, 371 n.3 (7th Cir. 2007).

        16
            See United States v. Kraus, 137 F.3d 447, 457 (7th Cir. 1998) (evaluating
                                                                           (continued...)
No. 09‐2264                                                                      Page 18

to  prosecute  the  matter  as  a  federal  case  in  terms  that  a  reasonable
observer might well interpret as critical of the Government’s position in
the case.  The statement that neither party would be pleased with his
ruling  on  the  suppression  motions  could  have  been  interpreted  as
indicating that he was ill‐disposed toward the Government’s position
and  might  rule  based  not  on  the  merits,  but  on  his  distaste  for  its
prosecutorial decision.  A reasonable, well‐informed observer well may
have concluded that the Judge was no longer acting as a neutral arbiter,
but was advocating for his desired result.

         The Supreme Court has noted that:

         [O]pinions formed by the judge on the basis of facts introduced or
         events occurring in the course of the current proceedings, or of
         prior proceedings, do not constitute a basis for a bias or partiality
         motion  unless  they  display  a  deep‐seated  favoritism  or
         antagonism that would make fair judgment impossible.  Thus,
         judicial remarks during the course of a trial that are critical  or
         disapproving of, or even hostile, to, counsel, the parties, or their
         cases, ordinarily do not support a bias or partiality challenge. . .
         . they will do so if they reveal such a high degree of favoritism or
         antagonism as to make fair judgment impossible.  

Liteky v. United States, 510 U.S. 540, 555 (1994) (emphasis in original).  The
parties therefore correctly acknowledge that “[e]xpressions of impatience,


         16
           (...continued)
whether  “the  error  in  this  case,  or  the  appearance  of  error,  was  harmless”  and
quoting Federal Rule of Criminal Procedure 11(h) for the proposition that “[a]ny
variance from the procedures required by this rule which does not affect substantial
rights shall be disregarded,” but also noting that “insofar as judicial intervention in
the negotiation of a plea agreement is concerned, the possibility of harmless error
may be more theoretical than real”).
No. 09‐2264                                                                Page 19

dissatisfaction,  annoyance,  and  even  anger,”  do  not  establish  bias  or
partiality.    Id.  at  555‐56.    We  must  conclude,  however,  that,  taken  in
context,  some  of  the  Judge’s  comments  go  further  and  comment  on
substantive  matters,  rather  than  the  conduct  of  the  proceedings.    For
example, as we have just noted, the Judge questioned why this case was
accepted for federal prosecution, expressed concern about the time that
had  passed  between  Mr.  Salahuddin’s  initial  arrest  and  the
commencement of federal proceedings, and suggested that this case was
an embarrassment to the justice system and an inefficient allocation of
taxpayer resources.  He also sought to avoid a conviction under 18 U.S.C.
§  924(c),  so  as  to  prevent  imposition  of  the  fifteen‐year  mandatory
minimum sentence. 

         In  expressing  these  views  and  insisting  that  action  be  taken  to
conform  the  future  course  of  litigation  to  those  views,  the  Judge
misapprehended  the  limits  of  his  authority  as  the  presiding  judicial
officer  and  undertook  to  participate  in  determinations  that  are  in  the
proper  domain  of  the  Department  of  Justice.17    The  power  of  the
Executive Branch to make these decisions is a safeguard of liberty.  As
this  court  has  noted,  entrusting  these  prerogatives  to  the  Executive
ensures that “‘no one can be convicted of a crime without the concurrence
of all three branches.’”  United States v. O’Neill, 437 F.3d 654, 660 (7th Cir.
2006) (Posner, J., concurring in the judgment) (quoting In re United States,
345 F.3d 450, 454 (7th Cir. 2003)).  Judges do not possess, and should not
attempt to exercise, prosecutorial discretion.  


        17
            We cannot accept the suggestion that the appearance of impropriety was
somewhat lessened by the participation at the meeting of policy‐level officers‐‐the
United  States  Attorney  and  the  Federal  Defender‐‐rather  than  the  litigating
attorneys.  The United States Attorney has the ultimate authority to prosecute cases.
See 28 U.S.C. § 547.  A reasonable observer certainly could conclude that the purpose
of the meeting was to pressure the officers present at the meeting to direct their
subordinates to undertake the course of action preferred by the Judge.
No. 09‐2264                                                              Page 20

        A motion under section 455(a) is “directed against the appearance
of partiality, whether or not the judge is actually biased.”  Balistrieri, 779
F.2d at 1204 (emphasis supplied).  We must conclude that the Judge’s
actions,  assessed  in  their  totality,  are  such  that  a  reasonable,  well‐
informed observer would question his partiality.  Hook, 89 F.3d 350 at
353‐54.

        The question before us is not whether the Judge is biased.  If the
Government had the burden to establish that fact, it would have indeed
a  high  mountain  to  climb  in  light  of  the  Judge’s  distinguished  public
service  of  almost  forty  years.    However,  we  must  conclude  that  the
Government  is  entitled  to  the  issuance  of  the  writ  of  mandamus  for
which it has petitioned because it has established that a reasonable well‐
informed observer could question the Judge’s impartiality.  Accordingly,
all orders entered by the Judge after the motion for recusal was filed must
be  vacated.18    The  Judge  is  directed  to  remove  himself  from  further
proceedings in this matter.

                                                               It is so ordered.19




        18
            See N.Y. City Hous. Dev. Corp., 796 F.2d at 979.

        19
           Because  we  have  granted  the  Government’s  writ  of  mandamus,  the
Government’s motion to compel disclosure is dismissed as moot.